PHILLIPS, Judge.
In appealing his conviction of driving while impaired defendant makes two contentions, neither of which has merit. First, he contends that the charge must be dismissed because the Magistrate failed to inform him of his right to be released pending trial and to permit him to obtain a blood test. In considering defendant’s motion the Superior Court, upon conflicting evidence, found facts which support the conclusion that defendant’s pre-trial release rights were not violated. Defendant’s other contention is that during the trial the judge prejudiced the jury against him by making remarks that indicated his bias against him. Viewed in the context of the trial, most of the remarks complained of were made in a permissible effort to move the trial along and in our opinion none of them affected the verdict.
No error.
Judges Arnold and COZORT concur.